CUSIP NO. 55269P302 Exhibit 1 JOINT FILING UNDERTAKING The undersigned parties hereby agree that the Schedule 13D filed herewith(and any amendments thereto) relating to the Common Stock of MDS, Inc. isbeing filed jointly on behalf of each of them with the Securities andExchange Commission pursuant to Section 13(d) of the Securities Exchange Actof 1934, as amended. ValueAct Capital Master Fund L.P., by VA Partners I, LLC, its General Partner By: /s/George F. Hamel, Jr. Dated:September 9, 2009 George F. Hamel, Jr., Chief Operating Officer VA Partners I, LLC By: /s/George F. Hamel, Jr. Dated:September 9, 2009 George F. Hamel, Jr., Chief Operating Officer ValueAct Capital Management, L.P., by ValueAct Capital Management, LLC its General Partner By: /s/George F. Hamel, Jr. Dated:September 9, 2009 George F. Hamel, Jr., Chief Operating Officer ValueAct Capital Management, LLC By: /s/George F. Hamel, Jr. Dated:September 9, 2009 George F. Hamel, Jr., Chief Operating Officer ValueAct Holdings, L.P., by ValueAct Holdings GP, LLC, its General Partner By: /s/George F. Hamel, Jr. Dated:September 9, 2009 George F. Hamel, Jr., Chief Operating Officer ValueAct Holdings GP, LLC By: /s/George F. Hamel, Jr. Dated:September 9, 2009 George F. Hamel, Jr., Chief Operating Officer
